IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RICHARD MANUEL ALVARADO,

              Appellant,

 v.                                                       Case No. 5D16-3533

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 20, 2018

Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

Frank J. Bankowitz, of Law Office of Frank
J. Bankowitz, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       AFFIRMED. See Holden v. State, 90 So. 3d 902, 903 (Fla. 1st DCA 2012) ("[W]e

note that a defendant who has pled no contest may not preserve as an issue the trial

court's failure to suppress a confession, absent a stipulation by the State that the issue is

dispositive of the case.") (citing Brown v. State, 376 So. 2d 382, 385 (Fla. 1979))).




PALMER, TORPY and BERGER, JJ., concur.